COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-15-00269-CV


MONICA MISCZAK                                      APPELLANT

                                    V.

DEUTSCHE BANK NATIONAL                               APPELLEE
TRUST COMPANY, AS TRUSTEE
FOR CDC MORTGAGE CAPITAL
TRUST 2002-HE1, MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2002-HE1


                                 ----------

        FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2015-001246-1

                                 ----------

                      MEMORANDUM OPINION1

                                 ----------




    1
     See Tex. R. App. P. 47.4.
                                   I. INTRODUCTION

      Appellant Monica Misczak appeals from a forcible entry and detainer

judgment entered in favor of Appellee Deutsche Bank National Trust Company,

as Trustee for CDC Mortgage Capital Trust 2002-HE1, Mortgage Pass-Through

Certificates, Series 2002-HE1 (Deutsche Bank).              In one issue, Misczak

complains that the trial court’s failure to file findings of fact and conclusions of law

constituted harmful error. We will affirm.

                                   II. BACKGROUND

      In 2001, Brian and Jennifer Dayton purchased certain real property in Fort

Worth using a promissory note secured by a deed of trust. The deed of trust

contained a provision stating that the Daytons, and any persons claiming by and

through them, would be considered tenants at will if they continued to hold

possession of the property after it had been purchased at a foreclosure sale.

The Daytons later deeded the property to Misczak. The note on the property

became outstanding, and Deutsche Bank subsequently purchased the property

at a foreclosure sale.

      Deutsche Bank then sent a written notice to vacate the property to the

property’s occupants. When the occupants refused to vacate, Deutsche Bank

instituted a forcible entry and detainer action.2 The trial court held a bench trial



      2
       Deutsche Bank originally brought suit in the Justice Court, Precinct 4 of
Tarrant County. After the justice court ruled in Deutsche Bank’s favor, Misczak
appealed to County Court at Law No. 1 of Tarrant County. When we reference
                                           2
on Deutsche Bank’s action on May 21, 2015. That same day, the trial court

entered judgment in Deutsche Bank’s favor. On June 9, 2015, Misczak filed a

request for findings of fact and conclusions of law.       Both parties then filed

proposed findings of fact and conclusions of law for the trial court to consider.

On July 8, 2015, Misczak filed a notice of past due findings. The trial court did

not file findings of fact and conclusions of law.

         III. FAILURE TO FILE FINDINGS OF FACT AND CONCLUSIONS OF LAW

      In her sole issue, Misczak complains that the trial court’s failure to file

findings of fact and conclusions of law constituted harmful error.

                                    A. The Law

      When properly requested, a trial court has a mandatory duty to file findings

of fact and conclusions of law. Tex. R. Civ. P. 296, 297; Murray v. Murray, 276
S.W.3d 138, 143 (Tex. App.—Fort Worth 2008, pet. dism’d). If a trial court does

not file findings of fact and conclusions of law after a request has been properly

made, it is presumed harmful unless the record affirmatively shows that the

complaining party suffered no injury. Cherne Indus., Inc. v. Magallanes, 763
S.W.2d 768, 772 (Tex. 1989); Landerman v. State Bar of Tex., 247 S.W.3d 426,

430 (Tex. App.—Dallas 2008, pet. denied).

      The general rule is that a complainant has been harmed if the failure to file

findings of fact and conclusions of law causes her to have to guess at the reason

the “trial court” throughout this opinion, we are referring to the county court, not
the justice court.

                                          3
the trial court ruled against her or prevents her from properly presenting her case

to the appellate court. R.H. v. Smith, 339 S.W.3d 756, 766 (Tex. App.—Dallas

2011, no pet.). When only a single ground of recovery or a single defense is

presented to the trial court, the complainant suffers no harm when the trial court

fails to file findings of fact and conclusions of law, as the complainant is not

forced to guess the reasons for the trial court’s decision. Pham v. Harris Cty.

Rentals, L.L.C., 455 S.W.3d 702, 706 (Tex. App.—Houston [1st Dist.] 2014, no

pet.); R.H., 339 S.W.3d at 766; Nev. Gold & Silver, Inc. v. Andrews Indep. Sch.

Dist., 225 S.W.3d 68, 77 (Tex. App.—El Paso 2005, no pet.).

                     B. Application of the Law to the Facts

      In her brief, Misczak states that the trial court’s order denying her amended

motion to dismiss “forms the basis of this appeal” and claims that she “presented

several defensive theories at trial . . . .”    Her brief—and our review of the

appellate record—demonstrate, however, that only one defensive issue was

raised at trial. The one defensive issue raised by Misczak, citing Rice v. Pinney,

51 S.W.3d 705, 713 (Tex. App.—Dallas 2001, no pet.), was that the trial court

allegedly lacked jurisdiction because the issue of immediate possession was so

integrally linked to the issue of title that deciding the right to immediate

possession necessarily required the resolution of a title dispute. All points raised

by Misczak at trial related to that alleged jurisdictional issue. The record is clear

that the trial court rejected Misczak’s defensive issue on the ground that there

was not a “bona fide dispute as to title.” As only one defensive issue was raised,

                                         4
and as the trial court explained its reasoning for rejecting that issue, Misczak was

not left to guess as to why the trial court ruled as it did. See Pham, 455 S.W.3d

at 706; R.H., 339 S.W.3d at 766; Nev. Gold & Silver, 225 S.W.3d at 77.

      Further, Misczak does not explain, and the record does not show, how she

was prevented from properly presenting her case to this court or how she has

otherwise suffered injury from the alleged error. Nor does Misczak identify any

issue she was unable to brief as a result of the trial court’s failure to file findings

of fact and conclusions of law. On this record, we conclude that findings of fact

and conclusions of law were not necessary, and therefore, any error by the trial

court in failing to file them was harmless. See Pham, 455 S.W.3d at 706; R.H.,
339 S.W.3d at 766; Nev. Gold & Silver, 225 S.W.3d at 77.

      We overrule Misczak’s sole issue.

                                  IV. CONCLUSION

      Having overruled Misczak’s sole issue, we affirm the trial court’s judgment.



                                                     /s/ Sue Walker
                                                     SUE WALKER
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DELIVERED: April 7, 2016




                                          5